FILED
                             NOT FOR PUBLICATION                            MAR 01 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SIMON GUADALUPE ALVEREZ,                          No. 07-74085

               Petitioner,                        Agency No. A072-279-079

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Simon Guadalupe Alverez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Vasquez de Alcantar v. Holder, 645 F.3d 1097, 1099 (9th Cir.

2011), and we deny the petition for review.

      The BIA properly concluded that Alverez was ineligible for cancellation of

removal because he lacked seven years of continuous residence in the United

States after being “admitted in any status.” See 8 U.S.C. § 1229b(a)(2); 8 U.S.C.

§ 1101(a)(12)(B) (parole is not considered admission); Vasquez de Alcantar, 645

F.3d at 1102 (filing an application for adjustment of status does not constitute

“admitted in any status”).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74085